 In 'the Matter Of MENASHA WOODEN WARE CORPORATIONand'UNITEDFURNITURE WORKERS OF AMERICA,LOCAL 707 (CIO)Case No. R-4957.-Decided March20, 1943Jurisdiction:wooden products manufacturing industry.Investigation and Certification of Representatives:existence of question : con-flicting claims of rival representatives ; closed-shop contract purporting tocover all the employees of the company,heldnot applicable to new plantacquired subsequent to the execution of the contract and following destruc-tion by fire of one of the plants covered by the contract, when hardly any ofthe employees at the new plant had ever been covered by the contract or werecontemplated as future, employees of the company at the time the contractwas executed ; further, petitioner gave notice of its claim of representationprior to the date the contract would have been automatically renewed ;election necessary..UnitAppropriate for Collective Bargaining:all employees of the'company at theplant involved, excluding office and clerical employees, shipping clerks, time-study men, executives, foremen, and foreladies ; stipulation as to.Mr. John McAndrew,of Rockford, Ill-., for the Company.Mr. Joe Kennedy,of Rockford, Ill., for the CIO.Mr. Joseph M. Jacobs,of Chicago, Ill., for the AFL.''Mr: David V. Easton,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition duly filed by United Furniture Workers of America,Local- 707 (CIO), herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Menasha Wooden Ware Corporation, Rockford, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before'Lester Asher,Trial Examiner.Said hearing was held at Rockford, Illinois, on'March 3, 1943.: The Company, the CIO, and Furniture -& Wood-workers Union, Local 330, Upholsterers' International Union ofNorth America, A. F. L., herein called the AFL, -appeared, partici-48 N. L. R. B., No. 46.345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDand cross-examine witnesses, and to introduce evidence bearing onthe issues.As part of its motion to intervene the AFL made a motionto dismiss the petition; which the Trial Examiner referred to theBoard.For reasons appearing below this motion is denied.TheTrial Examiner's rulings made at, the hearing are free .from prejudi-cial error and are hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMenasha Wooden Ware Corporation is a Wisconsin corporationengaged in the manufacture and sale of wooden pails, tubs, barrels,furniture specialties, wood turnings, and corrugated and solid fibrecontainers.The Company operates 7 plants throughout the UnitedStates.We are concerned herein with the operations of the Companyat its Rockford, Illinois, plant.The Rockford plant commenced oper-ations in August 1942. From the commencement of operationstoDecember 31, 1942, the plant used raw materials valued atapproximately $90,000, of which about 80 percent was shipped to itfrom points outside the State of Illinois.During the same period, thesale of the finished products of this plant amounted to approximately$106,000, about 80 percent of which was shipped to points outsidethe State of Illinois.The Company admits that it is engaged incommerce within the meaning-of the National Labor ,Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, Local 707; is a labor organ-ization affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.Furniture & Woodworkers Union,'Local 330, Upholsterers'Interna-tional Union of North America, is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 1, 1942, the Company signed a 1-year "closed shop" con-tract with the AFL which provided that it was renewable from yearto year unless notice was given by either party in writing at least 30days prior to the termination date.This contract, purportedly cover-ing all employees of the,Company, was'signed on behalf of the Com-pany by the manager of its Ladysmith, Wisconsin, plant, and on be;r MENASHA' WOODEN WARE CORPORATION'347half of the Upholsterer's Union, by its agent, Local 330, of Ladysmith,Wisconsin.On July 9, 1942, the Ladysmith plant was destroyed byfire.A short time thereafter the Company took over the plant andmachinery of the Onli-Way Fixture Company at Rockford, Illinois,and commenced operations there about August 1942.These opera-''tionswere commenced with- approximately 65 employees, most ofwhom were former employees of the Onli-Way Company and,had been-covered by a collective bargaining agreement between the Onli-WayCompany and the CIO. The manager of the Ladysmith plant became,themanager of the new Rockford plant.When operations began-atRockford, the Company gave the employees who had been workingin the Ladysmith plant an opportunity to transfer to Rockford.However, only a few of these responded,' and as the Company en-larged its operations, it called upon the CIO, in addition to using other'methods of recruitment, to assist it in obtaining additional experiencedpersonnel.On or about September 4, 1942, the general counsel for theAFL wrote to the Company, calling upon it to carry out the termsof the contract of January d, 1942.By latter_ dated September 24,1942, the attorney for the Company notified the AFL that he hadadvised the Company that it had no obligation under the contract.On October 27, ' 1942, the business agent of the CIO orally notifiedthe manager of the Rockford plant of its claims of representation,and left with him a copy of a proposed contract.During Novemberand December, the CIO on several occasions, through its businessagent, urged upon the manager of the Rockford plant either thesigning of the proposed contract or the execution of a consent election,agreement.On or about December 28, 1942, the AFL advised -theCompany that it considered the contract of January 1, 1942, as havingbeen automatically renewed in the absence of any notice of termina-tion.On January 2, 1943, the CIO made a formal written requestfor recognition, and on January 18, filed the petition herein.The Company has repeatedly refused to commit itself to either theAFL or the CIO, taking the position that it would "wait and see what`was the right thing to do . . . that the employees should decide."The contract of January 1, 1942, has never been enforced at Rockford.The CIO contends that the contract of January 1 does not consti-. lute a bar to present determination of representatives.' The -AFLcontends that the contract was written to cover all employees of the,Company and that it was automatically renewed on December 1, 1942,when no notice of termination was received from the Company.Wedo ;not agree with the latter contention. , The contract was never en-At the time of, the hearing the record discloses that only 6 of a group in excess of 150employees at Rockford were former employees of the Company at Ladysmith. 348DECISIONS.'OF NATIONAL LABOR RELATIONS BOARDforced at Rockford, nor did the AFL act on behalf of the Rockfordemployees with regard to grievances, or collect dues from them.Thecontract was signed by the Ladysmith plant manager and by a Lady-smith local of the AFL. Furthermore, and of equal importance,hardly any of the employees at the Rockford plant had ever been cov-ered by this contract or were contemplated as future employees of theCompany at the time the contract was executed. In view of this, weare of the opinion that the contract of January 1, 1942, was inappli-cable to the Rockford plant.'We also note that the CIO gave oralnotice of its claim for recognition on several occasions prior to the dateupon which the contract would have been automatically renewed.We find, therefore, that the contract does not constitute a bar to apresent determination of representatives.A statement of the Regional Director, introduced into evidence atthe hearing, and a statement of the Trial Examiner, indicate that theCIO and the AFL each represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all em-ployees of the Company at its Rockford, -Illinois, plant, excludingoffice and clerical employees, shipping clerks, time-study men, execu-tives, foremen, and foreladies,4 constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-SeeMatter of General Motors Corporation,Eastern Aircraft(Linden Division)andPattern Makers Leagueof North America,A. F. of L., 44 N.L. R. B. 513;Matter of SardikFood Products CorporationandUnited Cannery, Agricultural,Packing and Allied Workers,46 N. L. R. B. 894.3 The RegionalDirectorreportedthat the CIOsubmitted 150 designation cards bearingapparently genuine original signatures,of which 101contained names appearing on theCompany's pay roll of January 23,1943, whichcontained 191 names.The Trial Examiner reportedthat the AFLsubmitted at the hearing 79 authorizationcards bearingapparentlygenuine original signaturesof which 51contain names appearingon the Company's pay rollof January 23, 1943. Thirty-three names appear on cards sub-mitted byboth the AFL and the CIO.4 The parties are in agreement,and we find,that the followingemployees are foremenor foreladies:JesseBing,Joe Steckbauer,Perry Galssie,Irvin Strothman,Ole Toven,Carl Strom,Wilma Sterling,Henning Nelson,and WalterDrum.The unitis substan-tially the same as that designated in the contract of January 1, 1942, between the Com-pany and the AFL. MENASHA WOODEN WARE CORPORATION349ployees in the appropriate unit were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein."DIRECTION OF ELECTIONBy virtue of andfpursuant to the power vested in the National LaborRelations Board by. Section 9 '(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Menasha WoodenWare Corporation, Rockford, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Local"707,United Furniture Workers of America, affiliated with the Con-gress of Industrial Organizations, or by Furniture & WoodworkersUnion, Local 330, Upholsterers' International Union of North Amer-ica, affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.MR. JoHN M. HousTON took no part in the consideration of theabove Decision and Direction of Election.